Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 1 of 38
Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 2 of 38
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 3 of 38



                                     No. 20-

                                      In the
             Supreme Court of the United States


                        CHRISTIAN CHARLES,

                                                                              Petitioner,

                                          v.

  JERRY SEINFELD, COLUMBUS 81 PRODUCTIONS, INC., (AND NEW
   MATERIAL, LLC), COMEDIANS IN CARS, LLC, SONY PICTURES
TELEVISION INC., NETFLIX, INC., EMBASSY ROW, LLC, EMBASSY ROW,
                    MICHAEL DAVIES, CEO,

                                                                            Respondents.




                On Petition for Writ of Certiorari to the
          United States Court of A ppeals for the Second Circuit

             PETITION FOR WRIT OF CERTIORARI


                                               Peter L. Skolnik
                                                 Counsel of Record
                                               Clark Guldin
                                                 Attorneys at Law
                                               20 Church Street, Suite 15
                                               Montclair, NJ 07042
                                               (973) 707-5346
                                               pskolnik@clarkguldin.com

                                               Attorneys for Petitioner

299544

                                   A
                            (800) 274-3321 • (800) 359-6859
    Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 4 of 38

                                            i


                             QUESTION PRESENTED
       The Second Circuit affirmed the district court’s application of the limitations

period in 17 U.S.C. §507(b) to dismiss plaintiff Christian Charles’s claims of copyright

infringement and joint ownership of the pilot episode of the television series

“Comedians In Cars Getting Coffee.” It was undisputed that defendant Jerry Seinfeld

had written no part of the pilot, had made no other copyrightable contribution, and

had obtained no written work for hire agreement from Charles. When disputes arose

about Charles’s compensation, Seinfeld declared Charles was entitled to be

compensated only as the pilot’s director, licensed rights to create, produce and exploit

additional episodes of the series to defendants SONY and NETFLIX, and neither

compensated nor credited Charles.         The district court’s dismissal of Charles’s

Complaint held that the dispute actually concerned “ownership” of the pilot, and that

under Second Circuit law, Seinfeld’s repudiations of Charles’s ownership interest in

the pilot accrued his authorship claims, and triggered the 3-year limitations period

in § 507(b). But within days of the Second Circuit’s affirmance, the Sixth Circuit

decided Everly v. Everly, 958 F.3d 442 (6th Cir. 2020), which held, in direct conflict with

the Second Circuit, that only a repudiation of copyright authorship could cause

accrual of an authorship claim, and that “[a] person’s authorship of a work can be

legally called into question only if it is challenged by another person who herself

claims authorship of the work in question.”

Only one question is presented: Does a repudiation of copyright ownership in a

work by one who is not an author of the work and has obtained no authorship interest

in the work cause the author’s infringement claim to accrue?
    Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 5 of 38

                                           ii


                                LIST OF PARTIES

      The parties below are listed in the caption.

                                 RELATED CASES

Charles v. Seinfeld, et al., No. 18-CV-1196, U.S. District Court for the Southern

District of New York. Judgment entered September 30, 2019.

Charles v. Seinfeld, et al., No. 19-3335, U.S. Court of Appeals for the Second Circuit.

Judgment entered May 7, 2020; Petition for Panel Rehearing denied June 10, 2020.
     Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 6 of 38

                                                             iii



                                          TABLE OF CONTENTS

QUESTION PRESENTED ......................................................................................... i

LIST OF PARTIES ....................................................................................................ii

RELATED CASES......................................................................................................ii

TABLE OF CONTENTS ............................................................................................ii

TABLE OF CITED AUTHORITIES ...................................................................... iii

TABLE OF APPENDICES....................................................................................... iv

OPINIONS BELOW ................................................................................................... 1

STATEMENT OF JURISDICTION ......................................................................... 1

STATUTORY PROVISIONS INVOLVED .............................................................. 1

STATEMENT OF THE CASE .................................................................................. 3

REASONS FOR ALLOWANCE OF THE WRIT .................................................... 9

I. REVIEW IS NECESSARY TO RESOLVE THE MISUNDERSTOOD
OWNERSHIP/AUTHORSHIP DICHOTOMY ...................................................... 10
         A.  REVIEW IS NECESSARY BECAUSE THE SECOND AND SIXTH
         CIRCUIT DECISIONS ON THE SAME QUESTION OF FIRST
         IMPRESSION HAVE CREATED AN EXPLICIT CONFLICT ............... 11
         B.  REVIEW IS WARRANTED BECAUSE THE SECOND CIRCUIT
         DECISION HAS TROUBLESOME IMPLICATIONS FOR FUTURE
         CASES ............................................................................................................. 15
CONCLUSION .......................................................................................................... 16
     Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 7 of 38

                                                             iv


                                  TABLE OF CITED AUTHORITIES

CASES                                                                                                               PAGE

Everly v. Everly, 958 F.3d 442 (6th Cir. 2020) .................................................. passim

Kwan v. Schlein, 634 F.3d 224 (2d Cir. 2011) .......................................................... 14

Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663 (2014) .................................. 14

Wilson v. Dynatone Publishing Co., 892 F.3d 112, 119 (2d Cir. 2018) .................... 14

STATUTES                                                                                                            PAGE


17 U.S.C. § 101 ..................................................................................................... 1, 6, 7

17 U.S.C. § 201(a) .................................................................................................. 2, 10

17 U.S.C. § 203(a) ...................................................................................................... 13

17 U.S.C. § 304(c) ...................................................................................................... 13

17 U.S.C. § 507(b) ............................................................................................. passim
   Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 8 of 38

                                         v


                           TABLE OF APPENDICES

Appendix A – Opinion of the United States Court of Appeals for the Second Circuit
issued as a Summary Order on May 7, 2020

Appendix B – Decision of the United States District Court for the Southern District
of New York, Dated and filed September 30, 2019

Appendix C – Order of the United States Court of Appeals for the Second Circuit
Dated June 10, 2020, denying Charles’s Petition for Panel Rehearing
    Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 9 of 38

                                            1


                                  OPINIONS BELOW

       The initial opinion of the United States Court of Appeals for the Second

Circuit was issued as a Summary Order on May 7, 2020. Petitioner’s Petition for

Panel Rehearing was denied by Order dated June 10, 2020. Those decisions affirmed

the September 30, 2019 decision of the United States District Court for the Southern

District of New York, reported at 410 F.Supp.3d 656 (S.D.N.Y. 2019). See

Appendices A-C.


                          STATEMENT OF JURISDICTION

       This Court’s jurisdiction is invoked under 28 U.S.C. § 1254(1).

       The Second Circuit’s opinion was rendered as a Summary Order on May 7,

2020 (see Appendix A). A Petition for Panel Rehearing was denied by Order dated

June 10, 2020 (see Appendix C). On March 19, 2020, the Court extended the deadline

for filing a Petition for A Writ of Certiorari.


                      STATUTORY PROVISIONS INVOLVED

       Title 17 United States Code, Section 101.

       Definitions.

              A “joint work” is a work prepared by two or more authors with the

       intention   that   their   contributions   be   merged   into   inseparable   or

       interdependent parts of a unitary whole.
Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 10 of 38

                                       2


         A “work made for hire” is—

         (2) a work specially ordered or commissioned for use as a contribution

  to a collective work, as a part of a motion picture or other audiovisual work,

  as a translation, as a supplementary work, as a compilation, as an

  instructional text, as a test, as answer material for a test, or as an atlas, if the

  parties expressly agree in a written instrument signed by them that the work

  shall be considered a work made for hire. For the purpose of the foregoing

  sentence, a “supplementary work” is a work prepared for publication as a

  secondary adjunct to a work by another author for the purpose of introducing,

  concluding, illustrating, explaining, revising, commenting upon, or assisting

  in the use of the other work, such as forewords, afterwords, pictorial

  illustrations, maps, charts, tables, editorial notes, musical arrangements,

  answer material for tests, bibliographies, appendixes, and indexes, and an

  “instructional text” is a literary, pictorial, or graphic work prepared for

  publication and with the purpose of use in systematic instructional activities.


  Title 17 United States Code, Section 201.

  Ownership of copyright.

         (a) Initial Ownership.—
         Copyright in a work protected under this title vests initially in the

  author or authors of the work. The authors of a joint work are coowners of

  copyright in the work.
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 11 of 38

                                        3


     Title 17 United States Code, Section 507.

     Limitations on actions.

            (b) Civil Actions.—
            No civil action shall be maintained under the provisions of this title

     unless it is commenced within three years after the claim accrued.

                         STATEMENT OF THE CASE
      Christian Charles has enjoyed a 30-year career as an award-winning writer,

director and producer. (Charles v. Seinfeld, et al., No. 19-3335 (2d Cir. Dec. 13,

2019) Joint Appendix (ECF No. 54) (“2D CIR. A”) at 134; ¶2). For 18 of those years,

he collaborated on various projects with Seinfeld. (2D CIR. A-135; ¶¶4-5).

      Among their collaborations, Charles conceived the idea for and directed

“Comedian” – a feature film documenting Seinfeld’s attempt to develop a new

stand-up comedy act from scratch. (2D CIR. A-136; ¶¶9-10). At the conclusion of

work on “Comedian,” Charles suggested to Seinfeld developing a show about two

comedians driving in a car and exploiting their comedic prowess in various free-

wheeling conversations. (2D CIR. A-137-138; ¶¶14- 16).

      Charles worked up a pitch for such a show, and in 2002 presented it to

Seinfeld. (2D CIR. A-138; ¶16). Seinfeld declined the pitch; but Charles never let

go of the idea, and continued to collaborate with Seinfeld on many projects. (2D

CIR. A-139-140; ¶19).

      Almost a decade later, facing a downturn in his career, Seinfeld approached

Charles for help in creating a new show, which he described as involving himself

and another comedian driving someplace in a car and talking, uninterrupted,
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 12 of 38

                                         4


during the drive. (2D CIR. A-141; ¶21-23). Charles immediately reminded Seinfeld

this was the very idea he had pitched to him in 2002. Seinfeld neither disputed this

or corrected Charles. (2D CIR. A-141; ¶23).

       Charles put together a treatment for the show that expressed his idea and

later registered this treatment under U.S. Copyright Reg. No. PA 2- 055-610. (2D

CIR. A-158).

       Charles’s production company, mouseROAR, conducted all the pre-

production work to shoot a pilot episode (the”Pilot”), all without Seinfeld’s

participation. (2D CIR. A-143; ¶32). During the actual shoot of the test/Pilot,

Charles shot most elements needed for a successful edit, and edited the film alone

with his editor in the edit suites of mouseROAR’s office. (2D CIR. A-144; ¶¶35-36).

       While Charles was completing a cut of the Pilot, Seinfeld called Charles and

told him he was no longer interested in pursuing the idea. He didn’t think that it

worked and said “I don’t even know what it is.” (2D CIR. A-145; ¶37). But since

Charles was already well down the path of producing an edit of the show, he decided

to complete it and share the final result with Seinfeld. He did so, and emailed it to

Seinfeld, who quickly responded that he had been wrong, that the idea did work

and had great potential, and he thanked Charles “for persevering.” Seinfeld

emailed Charles, saying “I’m starting to see this now.” (2D CIR. A-145-146; ¶¶38-

41).

       Seinfeld and Charles agreed that while Seinfeld’s representatives would

search for both sponsorship from a relevant brand and distribution through a non-
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 13 of 38

                                        5


traditional digital distributor, Charles would continue developing the show, and

mouseROAR would work on research, location scouting, car acquisition and other

pre-production details. (2D CIR. A-146; 42-45).

      Seinfeld made no copyrightable contributions to the Pilot that Charles had

written, produced and directed.     Seinfeld has disputed none of those facts,

including that he made no copyrightable contribution to Comedians In Cars

Getting Coffee (“CICGC”).

      When a meeting was arranged with Michael Davies of Embassy Row, a

boutique production company owned by SONY. (2D CIR. A-147; ¶¶46-47), Charles

took the lead in explaining the creative and structural elements of the show.

Davies immediately expressed interest in streaming the show on “Crackle,” a

burgeoning but somewhat unknown digital platform owned by SONY. (2D CIR. A-

147; ¶49). After the meeting, Charles’s representative, Lenny Beckerman,

contacted Davies and Seinfeld’s rep, George Shapiro, to negotiate Charles’s deal.

Both assured Beckerman they would make a deal and “take care of Christian.” (2D

CIR. A-148-149; ¶51- 55; 2D CIR. A-206; ¶5).

      When Seinfeld learned that Charles expected a deal for his writing,

directing and producing of the show, w ith a backend ownership interest in the

show (2D CIR. A-149; ¶55), he called Charles directly and expressed anger that

Charles was attempting to negotiate his creative contribution and a backend deal.

(2D CIR. A-149; ¶56). Seinfeld did not dispute that Charles had created and

developed the Pilot, and who owned it was not addressed. But Seinfeld expressed
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 14 of 38

                                         6


outrage that Charles would receive anything other than a fee for directing

individual episodes. The call ended with Seinfeld yelling at Charles, calling him

“ungrateful” and “out of line.” (2D CIR. A-149; ¶56). A few days later, at Charles’s

request he and Seinfeld spoke again, but once again failed to see eye-to-eye. During

this second call, Seinfeld insisted that Charles’s contribution had been as a work

for hire director (2D CIR. A-78; 2D CIR. A-31; ¶70). There was no discussion about

Charles’s contributions as an author. But Seinfeld implicitly recognized that

whatever Charles owned, Seinfeld wanted it to be transferred to him. Although

under 17 U.S.C. § 101, creation of a work for hire requires that “parties expressly

agree in a written instrument signed by them that the work shall be considered a

work made for hire,” no work for hire agreement was ever prepared or executed

(2D CIR. A-31; ¶71; 2D CIR. A-112; ¶28).

      When CICGC began streaming on Crackle, Seinfeld took the all-but-

unprecedented step of arranging that episodes carry no screen credits – obscuring

all visible indications of the show’s origins, ownership and creative background.

(2D CIR. A-154).

      Although Charles received no royalty payments, Seinfeld always insisted

there was no real money in the “Crackle” deal, so Charles reasonably believed that

the show wasn’t generating income for Seinfeld, but was intended instead merely

to keep Seinfeld’s name before the public. Charles concluded there was little to be

gained by an expensive lawsuit against well-financed adversaries – an assumption

later confirmed to him by Simon Smith, a mutual entertainment industry
      Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 15 of 38

                                                 7


    associate and friend of both Charles and Seinfeld, who reported to Charles and

    Estonilo a conversation with Seinfeld in which Seinfeld claimed there was no

    money in CICGC. (2D CIR. A-154; ¶70; 2D CIR. A- 216; ¶6). Until Seinfeld’s very

    public $100,000,000 sale to Netflix became known late in 2017, Charles had no

    reason to believe sufficient compensation was due to him to make litigation

    worthwhile.

          On December 27, 2017, Charles wrote to Seinfeld, proposing that they

    “participate in a voluntary and confidential mediation” with a neutral third party.

    (2D CIR. A-167). On January 10, 2018, Seinfeld’s attorney responded, asserting

    for the first time that Seinfeld had himself “conceived the concept for this show,”

    and that Charles had been “asked to simply shoot the idea.” (2D CIR. A-121).

          Charles filed his initial complaint pro se a month later, on February 9, 2018.

    (2D CIR. A-2, #1). Defendants moved to dismiss on April 4, 2018, based on the

    statute of limitations. (2D CIR. A-4, #21-22). Before any opposition was filed,

    Charles found an attorney to file an amended complaint on June 22, 2018. (2D CIR.

    A-7; #46). Within a week, on June 28, 2018, Charles’s attorney was forced out by

    defendants’ assertion of a conflict. (See 2D CIR. A-7, #47). Defendants again moved

    to dismiss, arguing statute of limitations. (2D CIR. A-7-8, #49-50). After Charles

    retained his current counsel, leave to file a Second Amended Complaint was

    granted on August 31, 2018. The Second Amended Complaint added a joint

    copyright claim to the initial copyright infringement claim. (2D CIR. A-9, #69).1


1       Neither party has ever alleged he intended “their contributions be merged into inseparable
or interdependent parts of a unitary whole” required to create a “joint work” under 17 U.S.C. § 101.
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 16 of 38

                                        8


On September 17, 2018, Defendants moved to dismiss for the third time, yet again

arguing statute of limitations. (2D CIR. A-10, #73-74).

      Each of defendants’ motions to dismiss rested on identical arguments that

(i) the case was essentially about “ownership”; (ii) various alleged “repudiations”

by Seinfeld triggered the running of the § 507(b) limitations period on what they

insisted was an ownership claim; and (iii) since the ownership claim was time-

barred, so was any infringement claim arising from “authorship.”

      Charles’s December 13, 2019 opposition argued this case is about

infringement of his authorship interests and he was an owner because under §201,

copyright ownership “vests initially in the author or authors of the work” and he

had never transferred that interest. Charles urged that in all previous cases

holding that a repudiation triggered a copyright ownership claim, the defendants

– unlike Seinfeld –themselves held ownership or authorship interests, but Seinfeld

held neither. 2D CIR. A-244-245. The district court failed to acknowledge the

distinction, accepted defendants’ position that the case was about ownership, and

agreed that Seinfeld’s “repudiations” triggered a § 507(b) accrual over three years

before Charles filed his first complaint.    On September 30, 2019, it granted

defendants’ Motion To Dismiss. (2D CIR. A-269-277).

      On October 16, 2019, Plaintiff filed a Notice of Appeal. (2D CIR. A-279).

The initial opinion of the United States Court of Appeals for the Second Circuit,

issued as a Summary Order on May 7, 2020, affirmed the district court’s order.

Like the district court, the Second Circuit panel rejected Charles’s arguments that
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 17 of 38

                                       9


the case was one of first impression because Seinfeld – holding neither an

ownership nor authorship interest – was a stranger to the copyright, whose

repudiations could not cause accrual of Charles’s claims. By Order dated June 10,

2020, Charles’s May 21, 2020 Petition for Panel Rehearing was denied. The

Second Circuit’s Mandate was issued on June 18, 2020.

               REASONS FOR ALLOWANCE OF THE WRIT

      Charles’s production company created this graphic to crystallize the legal

dilemma presented by this case.
      Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 18 of 38

                                                    10


I. REVIEW IS NECESSARY TO RESOLVE THE MISUNDERSTOOD
OWNERSHIP/AUTHORSHIP DICHOTOMY.

          The Court should grant the writ to clarify the distinctions between copyright

    ownership and copyright authorship because courts have blurred the line, or failed

    to recognize there is one. For example, the district court here stated Charles

    “contends that his lawsuit is about ‘authorship,’” then added disdainfully “which

    is somehow different than ‘ownership’” (2D CIR. A-273-274; emphasis added).

    Relatedly, the Second Circuit noted that Charles disputed the defendants’ and

    district court’s insistence “that his claim centers on ownership,” but puzzlingly

    offered – as an example purportedly showing that Charles instead “consistently

    assert[ed] that ownership is a central question” – that Charles’s “Memorandum in

    Opposition to Defendants’ Motion to Dismiss had contended ‘[r]esolution of this

    case depends upon the answer to one simple question: who is the author of the

    [CICGC] Pilot’” (Appendix A; emphasis added).2

          During oral argument, Charles counsel emphasized that under 17 U.S.C. §

    201(a), absent any work for hire or other transfer, Charles owned the copyright in

    the material he created because he was its author, and that Seinfeld was neither

    an author nor an owner because he had written nothing, directed nothing, created



2        From the outset, Charles has insisted this case is about “authorship” as distinct from
“ownership.” The opening sentences of his October 27, 2018 Memorandum In Opposition To
Defendants’ Motion to Dismiss (2D CIR. A-224) declare “No matter how many times Defendants
insist this case is simply about copyright ownership, wishing cannot make it so. Plaintiff Christian
Charles is suing to establish his authorship of the first episode – the “Pilot” – of Defendants’ successful
internet streaming show “Comedians in Cars Getting Coffee” (“CICGC”). Charles continued to
maintain the case is about “authorship” in his appeal and his application for panel rehearing, which
explicitly argued “Panel Rehearing Is Necessary To Consider This Case As An Authorship Dispute.”
      Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 19 of 38

                                                11


    nothing and thus owned nothing.3 It was Seinfeld’s remoteness from ownership

    and authorship that distinguished Charles’s case from any precedent – in the

    Second Circuit or elsewhere – and presented a case of first impression. But a panel

    member insisted “Don’t debate whether [Charles] was the owner; that’s not the

    issue. . . It doesn’t matter who was the owner.” As he viewed the matter, Charles’s

    claim accrued when an obvious dispute about ownership arose in 2012, and

    because Charles did not sue until 2018, he lost both his ownership and authorship

    interests. This court should clarify under what circumstances an action brought

    by an author asserting infringement of her authorship interest should instead be

    treated as an ownership dispute for purposes of § 507(b) claim accrual.

         A.  REVIEW IS NECESSARY BECAUSE THE SECOND AND SIXTH
         CIRCUIT DECISIONS ON THE SAME QUESTION OF FIRST
         IMPRESSION HAVE CREATED AN EXPLICIT CONFLICT.
          On May 4, 2020, three days before the Second Circuit issued its decision

    affirming the district court’s dismissal, the Sixth Circuit decided Everly v. Everly,

    958 F.3d 442 (6th Cir. 2020).      Those two decisions both considered the same

    question of first impression: who has the legal authority to call into question the

    copyright interests of another.4 In a comprehensive analysis of cases concerning




3      To the extent Seinfeld ever challenged Charles’s authorship while even implying authorship
for himself, he only did so by means of an email his then-attorney sent to Charles on January 10,
2018 (2D CIR. A-121). The email claimed only that Seinfeld had “conceived of the concept” of CICGC.
Charles sued a month later, on February 9, 2018.

4      In Everly, the estate and children of deceased pop musician Phil Everly – one of the famous
Everly Brothers – asserted that Phil was a co-author of the valuable 1960 hit “Cathy’s Clown.” The
Everly Court held that an authorship claim – like an ownership claim – accrues when the assertion
of authorship is expressly repudiated. But with an authorship claim, Everly concluded the
repudiation must be by another person claiming sole authorship.
      Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 20 of 38

                                           12


accrual of claims under § 507(b), examination of species of acts constituting

“repudiations,” and careful noting and consideration of the distinctions between

ownership and authorship, the Circuits reached opposition conclusions.

         In direct divergence with the Second Circuit’s application of § 507(b) in

reliance on “repudiations” by Seinfeld – who held no authorship interest in CICGC

and claimed no such interest until a month before Charles sued – the Everly Court

held:

              [A]n authorship claim will not accrue until the putative author’s
              status as an author is expressly repudiated; actions repudiating
              ownership are irrelevant to begin the statute of limitations for an
              authorship claim because repudiation of ownership is not
              adverse to the author’s claim as such.
***
              “Regardless of whether repudiation of authorship is made
              privately, publicly or implicitly, it must come from someone
              asserting authorship of the work, not from a third party.
***
              “A person’s authorship of a work can be legally called into
              question only if it is challenged by another person who herself
              claims authorship of the work in question.
Everly, 958 F.3d at 453-454.

         The conflict between the Second and Sixth Circuit approaches to the

ownership/authorship dichotomy is particularly acute in the oft-occurring context

of evaluating claim accrual under §507(b). Federal courts construing and applying

§507(b) have established various principles regarding when a plaintiff’s cause of

action is considered to accrue and under what circumstances the running of the

limitations period may be tolled. A WESTLAW search quickly reveals over 500

federal cases dealing to one extent or another with interpretation of when a claim

“accrues” for purposes of § 507(b). The accrual issue can arise in actions asserting
      Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 21 of 38

                                                13


    among others simple infringement, wrongful copyright, copyright ownership and

    co-ownership disputes, termination disputes and disputes on computation of

    recoverable damages.

          Further, the distinctions between copyright ownership and authorship

    explicated in Everly can and do arise in other settings. As Everly notes, ownership

    rights – which besides permitting the holder to sue for infringement, “entitle[] one

    to the ‘exclusive right to do and authorize’ uses of the work, including

    ‘reproduc[ing] the copyrighted work,’ ‘prepar[ing] derivative works,’ ‘distribut[ing]

    copies ... of the copyrighted work to the public by sale or other transfer,’ and,

    depending on the type of medium, ‘perform[ing]’ or ‘display[ing] the copyrighted

    work publicly’” – “may be transferred in whole or in part.” But “[i]n addition to

    the initial vesting of ownership rights, authorship status has other implications in

    copyright law unaffected by the transfer of ownership.” (Emphasis added). These

    implications arise in the important copyright law frameworks of “duration,” and

    “termination rights” under 17 U.S.C. § 203(a) and §304(c). Everly, 958 F.3d at 449.

          Like the district court, the Second Circuit held that Seinfeld’s various

    repudiations activated § 507(b). But if, as Charles has always maintained and the

    Sixth Circuit validated, none of Seinfeld’s repudiations could trigger the 507(b)

    clock because Seinfeld — neither author nor owner — lacked the power to do so,

    then all of the rationales and justifications insisting that Seinfeld’s repudiations

    should have alerted Charles to accrual of his claim are irrelevant.5 Everly is


5       As noted above, Seinfeld railed about “work for hire” agreements but never obtained one. He
contrived to eliminate all screen credits on CICGC episodes to obscure Charles’s involvement. And
    Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 22 of 38

                                                  14


 unambiguous: as a non-author, Seinfeld lacked authority to repudiate Charles’s

 ownership of the Pilot’s copyright. If Seinfeld’s repudiations of ownership were

 irrelevant, Charles’ claim for infringement of his copyright interest as author did

 not accrue, and the statute of limitations was not triggered by those repudiations.

         The Everly Court considered the implications of several prior decisions

 about varieties of repudiations – private, public and implicit, whether through

 absence of credit, non-payment of royalties, or otherwise (958 F.3d at 452). Among

 them was the Second Circuit’s decision in Kwan v. Schlein, 634 F.3d 224 (2d Cir.

 2011), which both the district court and the appellate panel relied on in dismissing

 Charles’s suit. But the Sixth Circuit’s examination led it to sweep those cases

 aside: “All of these examples, however, concern claims for copyright ownership,

 which is not at issue in this case, which involves copyright authorship. . . .” Everly,

 958 F.3d at 452. For the same reason, those cases should be swept aside here.




until the immense sale to Netflix, he denied he was receiving sufficient financial return to make any
suit for Charles’s proper share worthwhile. During argument, the Second Circuit panel gave
substantial weight to the fact that Charles failed to sue even though he received no royalties. But
until that very substantial sale to Netflix became known, Charles could not discern what if any
compensation was due to him. See Wilson v. Dynatone Publishing Co., 892 F.3d 112, 119 (2d Cir.
2018) (“absence of royalty payments . . . does not show repudiation” when there “is no indication
[plaintiff was] entitled to royalties” More important, Justice Ginsburg’s decision in Petrella v. Metro-
Goldwyn-Mayer, Inc., 572 U.S. 663 (2014) addressed any perceived injustice in the fact Charles held
his fire: “It is hardly incumbent on copyright owners, however, to challenge each and every
actionable infringement. And there is nothing untoward about waiting to see whether an
infringer's exploitation undercuts the value of the copyrighted work, has no effect on the original
work, or even complements it.” As the late copyright expert explained, “Section 507(b)'s three-
year limitations period . . . allows a copyright owner to defer suit until she can estimate whether
litigation is worth the candle.” Petrella, 572 U.S. at 665.
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 23 of 38

                                         15


        B.  REVIEW IS WARRANTED BECAUSE THE SECOND CIRCUIT
        DECISION HAS TROUBLESOME IMPLICATIONS FOR FUTURE
        CASES.
        That Charles and Everly, coming within days of one another, both addressed

the same question of first impression might suggest there is little need for this

Court to pronounce the better rule. But because of the Second Circuit’s recognized

expertise in copyright law, its decision permitting a non-author effectively to

repudiate the copyright interests of a bona fide author invites mischief. A stranger

to a copyright like Seinfeld can publicly claim ownership of a work in which she

holds authorship interest and after three years exploit the work without fear of

suit.

        Seinfeld could declare he owns the song “Yesterday,” hope the owner of the

Beatles’ copyright wouldn’t bother to invest the time and money to sue, and begin

to license rights for derivative exploitation of the composition. Of course, celebrity

and public profiles make the Seinfeld/Beatles scenario implausible. But the

principle it illustrates is sound. A little-known author of a lesser known but

potentially valuable work – for example a written work whose derivative uses in

visual media can be far more profitable than the work itself – could lose ownership

of his copyright to an unscrupulous thief if he is unwilling or unable to finance

litigation. By adopting the Sixth Circuit holding that only “another person who

herself claims authorship” can legally call authorship into question, the Court

should close the door to this dodgy practice left open by the Second Circuit.
  Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 24 of 38

                                      16


                               CONCLUSION
      For all the foregoing reasons, Petitioner Christian Charles respectfully

requests that the Supreme Court grant review of this matter.

                                                 Respectfully submitted,

                                                 PETER L. SKOLNIK
                                                 Counsel of Record

                                                 CLARK GULDIN
                                                 Attorneys at Law
                                                 20 Church Street
                                                 Suite 15
                                                 Montclair, NJ 07046
                                                 (973) 476-5625
                                                 pskolnik@clarkguldin.com

                                                 Attorneys for Petitioner
Case 1:18-cv-01196-AJN-KHP Document 138 Filed 11/13/20 Page 25 of 38




          APPENDIX
MANDATE
                Case 19-3335, DocumentDocument
          Case 1:18-cv-01196-AJN-KHP   102, 06/18/2020, 2865023,
                                                138 Filed        Page1
                                                           11/13/20    of 326 of 38
                                                                    Page



     19-3335-cv
     Charles v. Seinfeld

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


             At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
     7th day of May, two thousand twenty.

     Present:    JOHN M. WALKER, JR.,
                 ROSEMARY S. POOLER,
                 GERARD E. LYNCH,
                             Circuit Judges.
     _____________________________________________________

     CHRISTIAN CHARLES,
                                   Plaintiff-Appellant,

                           v.                                                   19-3335

     JERRY SEINFELD, COLUMBUS 81 PRODUCTIONS, INC.,
     (AND NEW MATERIAL, LLC), COMEDIANS IN CARS, LLC,
     SONY PICTURES TELEVISION INC., NETFLIX, INC.,
     EMBASSY ROW, LLC,

                                   Defendants-Appellees.

     EMBASSY ROW, MICHAEL DAVIES, CEO,

                             Defendant.
     _____________________________________________________

     Appearing for Appellant:      Peter L. Skolnik, Clark Guldin, Montclair, N.J.

     Appearing for Appellee:       Orin Snyder (David M. Kusnetz, on the brief), Gibson, Dunn &
                                   Crutcher LLP, New York, N.Y.




MANDATE ISSUED ON 06/18/2020
          Case 19-3335, DocumentDocument
    Case 1:18-cv-01196-AJN-KHP   102, 06/18/2020, 2865023,
                                          138 Filed        Page2
                                                     11/13/20    of 327 of 38
                                                              Page




Appeal from the United States District Court for the Southern District of New York (Nathan, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Appellant Christian Charles appeals from the September 30, 2019 judgment of the
United States District Court for the Southern District of New York (Nathan, J.) granting
defendants’ motion to dismiss on the ground that Charles’s copyright infringement claims were
time-barred.

        In February 2018, Charles sued comedian Jerry Seinfeld and other defendants in a
copyright infringement action based on his claimed authorship of the television series,
Comedians in Cars Getting Coffee, a show whose pilot episode Charles and his production
company helped develop in 2011. To maintain an action for infringement, a plaintiff must
establish (1) ownership of a valid copyright, and (2) copying of constituent elements of the work
that are original.” Kwan v. Schlein, 634 F.3d 224, 229 (2d Cir. 2011) (internal quotation marks
and citation omitted). Claims under the Copyright Act must be brought “within three years after
the claim [has] accrued.” 17 U.S.C. § 507(b). When “ownership is the dispositive issue” in an
infringement case and the “ownership claim is time-barred,” the infringement claim itself is also
time-barred, even if any allegedly infringing activity occurred within the limitations period.
Kwan, 634 F.3d at 230; see also Simmons v. Stanberry, 810 F.3d 114, 116 (2d Cir. 2016). An
ownership claim accrues only once, when a reasonably diligent plaintiff would have discovered
that ownership was disputed. Kwan, 634 F.3d at 228.

        We conclude that the district court was correct in granting defendants’ motion to dismiss,
for substantially the same reasons that it set out in its well-reasoned opinion. The dispositive
issue in this case is whether Charles’s alleged “contributions . . . qualify [him] as the author and
therefore owner” of the copyrights to the show. Kwan, 634 F.3d at 229. Charles disputes that his
claim centers on ownership. But that argument is seriously undermined by his statements in
various filings throughout this litigation which consistently assert that ownership is a central
question. To take one example, the Memorandum in Opposition to Defendants’ Motion to
Dismiss stated that “[r]esolution of this case depends upon the answer to one simple question:
who is the author of the [Comedians in Cars Getting Coffee] Pilot.” As the district court
explained, "authorship is merely one path to ownership of a copyright." App'x at 274. Charles
asserts that he owns a copyright in the pilot episode of the show because he is its author; Seinfeld
disputes that claim, contending that he conceived that show and that Charles did his work as a
hired producer and director. Therefore, the central issue is clearly a dispute over ownership, as
opposed to a dispute over whether subsequent iterations of the show make use of the material in
the script for the pilot.

        Charles’s infringement claim is therefore time-barred because his ownership claim is
time-barred. The district court identified two events described in the Second Amended
Complaint that would have put a reasonably diligent plaintiff on notice that his ownership claims
were disputed. First, in February 2012, Seinfeld rejected Charles’s request for backend
compensation and made it clear that Charles’s involvement would be limited to a work-for-hire
basis. See Gary Friedrich Enters., LLC v. Marvel Characters, Inc., 716 F.3d 302, 318 (2d Cir.
          Case 19-3335, DocumentDocument
    Case 1:18-cv-01196-AJN-KHP   102, 06/18/2020, 2865023,
                                          138 Filed        Page3
                                                     11/13/20    of 328 of 38
                                                              Page




2013) (noting that a copyright ownership claim would accrue when the defendant first
communicates to the plaintiff that the defendant considers the work to be a work-for-hire).
Second, the show premiered in July 2012 without crediting Charles, at which point his ownership
claim was publicly repudiated. See Kwan, 634 F.3d at 227. Either one of these developments was
enough to place Charles on notice that his ownership claim was disputed and therefore this
action, filed six years later, was brought too late.

        We have considered the remainder of Charles’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk
      Case
       Case1:18-cv-01196-AJN-KHP
            1:18-cv-01196-AJN-KHP Document
                                   Document138
                                            106 Filed
                                                 Filed11/13/20
                                                       09/30/19 Page
                                                                 Page29 of 9
                                                                      1 of 38



                                                                                      '!   7:·• ,..,                              \,
UNITED STATES DISTRJCT COURT                                                          •'-j, ~ ' I \                           '   )I


SOUTHERN DISTRJCT OF NEW YORK                                               '   {~·    ~; ,:·'. ::'' :~

    Christian Charles,
                                                                            l   ~\/•;;;.! ... ___ . . : ~:::   ~~p .a 9,.2019,.~.
                              Plaintiff,

                    -v-                                                           18-CV-1196 (AJN)

    Jerry Seinfeld, et al.,                                                     OPINION & ORDER

                              Defendants.



ALISON J. NATHAN, District Judge:

          This litigation concerns allegations that Plaintiff is the author of intellectual property

related to the talk show Comedians in Cars Getting Coffee, produced and distributed by

Defendants. Now before the Court is Defendants' motion to dismiss, Dkt. No. 73. For the

reasons set forth below, the Court GRANTS the motion. The copyright claims are time-barred,

and the Court declines supplemental jurisdiction over Plaintiff's remaining state law claims.

     I.       BACKGROUND

          The following facts are drawn from Plaintiffs Second Amended Complaint ("SAC"),

Dkt. No. 70, Exhs. 3-4. Since the 1990s, Plaintiff Christian Charles, a writer and director, and

Defendant Jerry Seinfeld, a well-known comedian and actor, had worked together on various

projects. SAC ,r 18-26. During one of their collaborations, Charles allegedly suggested to

Seinfeld that he should create a television show based on the concept of two friends talking and

driving. Id.   ,r 22.   Charles produced a treatment of the show, but Seinfeld ultimately decided not

to proceed with the project. Id.      ,r 24. 1   Years later, in 2011, Seinfeld allegedly mentioned to


1
 In this context, the term "treatment" commonly refers to "a brief outline, in prose, describing the actions of a
movie plot, indicating characters along the way with little or no dialogue ... run[ning] no more than 25 pages."
Richlin v. MGM Pictures, Inc., 531 F.3d 962, 964 n. l (9th Cir. 2008). It can include a "mixture of story and

                                                          1
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page30 of 9
                                                                    2 of 38




Charles that he was considering a talk show about "comedians driving in a car to a coffee place

and just 'chatting,'" as his next project. Id          ,r 28.     Charles claims he immediately noted that this

was the same idea for which he earlier produced the treatment. Id. They then purportedly

agreed to work together on the project. Id

        Charles then produced a new treatment which he claims captures the "look and feel" of

Comedians in Cars Getting Coffee. Id.             ,r 32.   Seinfeld liked the treatment, and Charles allegedly

created a "synopsis, camera shot list with description and visual camera angles, and script," all of

which he deems "the Script." Id          ,r 36.    In October 2011, Charles and his production company,

mouseROAR, shot a pilot of the show with Seinfeld, settling on the name, Comedians in Cars

Getting Coffee. Id.      ,r 36-44.   According to the SAC, despite some initial reservations, Seinfeld

decided he wanted to proceed with the project. Id.                 ,r 45-47.
        In Charles's telling, this is the point at which things go sour. Charles allegedly had a

business understanding with Seinfeld that mouseROAR would provide all production services

and was concerned when Seinfeld brought in a subsidiary of Sony Pictures Television that also

did production work. Id.       ,r 62.   In January and February of 2012, Charles claims that he

communicated his request "for compensation and backend involvement" with the show. Id.                      ,r 69.
According to the SAC, Seinfeld "expressed outrage at the notion that Charles would have more

than a 'work for hire' directing role." Id.          ,r 70.   The SAC further states that Seinfeld

characterized Charles as "ungrateful" and told Charles that he "should expect to be compensated

through his directing fee." Id. They had another conversation along similar lines a few days

later. Id.   ,r 73.   During these conversations, Charles alleges that "Seinfeld did not claim

authorship or ownership of the Pilot" even though "Charles had often reminded Seinfeld" that



staging." Id

                                                              2
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page31 of 9
                                                                    3 of 38




the idea for the show was Charles's. Id. Chares also contends that he never made any

agreements with any of the Defendants regarding a "work-for-hire" arrangement or his alleged

copyright interests. Id. 171-72.

          Charles alleges that business partners and confidantes of Seinfeld assured Charles that he

would "remain involved" and that the spat with Seinfeld would "blow over." Id. 174. As late as

April of 2012, Charles claims that one Seinfeld representative left a voicemail stating that

Charles and Seinfeld could still work together. Id. 176. Later that month, the SAC states that

Seinfeld agreed to pay $107,734 for pre-production expenses that mouseROAR incurred.            Id.11
77-79. Charles also alleges that he and his representatives were engaged in discussions with the

Sony subsidiary, regarding a potential deal and "backend compensation" as the show's

"writer/director." Id. 180. Despite these conversations, Charles had no further involvement in

the project, which became a successful web series that continues to produce new episodes. Id. 11

81, 96.

          From 2012 to 2014, Charles claims that he "maintained a reasonable and good faith

belief' that "Seinfeld would eventually acknowledge Charles's authorship and ownership and

bring him in" on the show. Id. 186. By September of 2016, the SAC states that "Charles

concluded that Seinfeld never intended to include Charles in the Project." Id. 191. That month

Charles registered his treatment with the Copyright Office. Id. 192. In 2017, Netflix inked a

lucrative new deal for the show to join their platform, leading Charles to contact Seinfeld. Id.   1
96-97. Seinfeld's lawyer responded, stating that Seinfeld was the creator and owner of the show.

Id. 198. While Charles concedes that Seinfeld had previously claimed to be the "creator" of the

show in the press, this was the first time that "Seinfeld or a representative of Seinfeld had

directly made this claim to Charles." Id. In February of 2018, Charles filed this lawsuit against



                                                   3
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page32 of 9
                                                                    4 of 38




Defendants, all of whom are involved in the production or distribution of Comedians in Cars

Getting Coffee. Id.    ,r,r 1-3, 99.   He brings claims for copyright infringement of the treatment,

script, and pilot, as well as claims for joint authorship, injunctive relief, and several state law

causes of action. Id.   ,r,r 100-71.
    II.       LEGALSTANDARD

           To withstand a Rule 12(b)(6) motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff is not required to provide "detailed factual allegations" in the complaint but

must assert "more than labels and conclusions." Twombly, 550 U.S. at 555. Ultimately, the

"[f]actual allegations must be enough to raise a right to relief above the speculative level." Id.

The Court must accept the allegations in the complaint as true and draw all reasonable inferences

in the non-movant's favor. ATS! Communs, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007).

           While "the statute of limitations is ordinarily an affirmative defense that must be raised in

the answer" it may nevertheless "be decided on a Rule 12(b)(6) motion if the defense appears on

the face of the complaint." Ellul v. Congregation of Christian Bros., 774 F.3d 791, 798 n.12 (2d

Cir. 2014). When evaluating 12(b)(6) motions based on the statute oflimitations, the Court must

continue to "assume [Plaintiffs] factual allegations are true" and apply the plausibility standard

announced in Twombly and Iqbal. Luv N' Care, Ltd. v. Shiboleth LLP, Case No. 16-cv-3179,

2017 U.S. Dist. LEXIS 128060, at *15 (S.D.N.Y. Aug. 8, 2017).

    III.      DISCUSSION
           Defendants argue that Plaintiffs copyright claims are time-barred. The Court agrees.



                                                       4
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page33 of 9
                                                                    5 of 38




       Civil actions under the Copyright Act have a three-year statute of limitations. See 17

U.S.C. § 507(b). To successfully sue for copyright infringement, a plaintiff must show "(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original." Kwan v. Schlein, 634 F.3d 224,229 (2d Cir. 2011) (quoting Feist Pub! 'ns, Inc. v.

Rural Tel. Serv. Co., Inc., 499 U.S. 340,361 (1991)). The Second Circuit has held that when

"ownership is the dispositive issue" in an infringement claim and the "ownership claim is time-

barred," then the infringement claim itself is time-barred, even if there had been infringing

activity in the three years preceding the lawsuit. Kwan, 634 F.3d at 230; see also Simmons v.

Stanberry, 810 F.3d 114, 116 (2d Cir. 2016) (per curiam) ("Where the plaintiffs claims were

rooted in her contested assertion of an ownership interest in the copyright, and that claim of

ownership interest was time-barred because of the plaintiffs delay in suing, the plaintiff could

not resuscitate the untimely claim by relying on claims against the defendants' continuing course

of infringing publication after the plaintiffs ownership claim became time-barred.").

       Plaintiffs infringement claim is squarely "rooted in [his] contested assertion of an

ownership interest in the copyright." Id. The principle issue in this case is not the "nature,

extent or scope, of copying." Kwan, 634 F.3d at 229. Rather, it is whether Charles's alleged

"contributions ... qualify [him] as the author and therefore owner" of the copyrights in

Comedians in Cars Getting Coffee. Id

       Plaintiff does not truly dispute any of this. See Memorandum in Opposition to

Defendants' Motion to Dismiss, Dkt. No. 85, at 1 ("Resolution of this case depends upon the

answer to one simple question: who it the author of the [Comedians in Cars Getting Coffee]

Pilot.") (emphasis in original). Instead, Plaintiff makes unavailing attempts to distinguish

Second Circuit precedent on this issue. First, he contends that his lawsuit is about "authorship,"



                                                 5
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page34 of 9
                                                                    6 of 38




which is somehow different than "ownership." However, authorship is merely one path to

ownership of a copyright, and Kwan itself dealt with an authorship dispute. 634 F .3d at 229.

Second, Plaintiff argues that Kwan and Simmons involved disputes over the plaintiffs status as

an owner but not defendant's status. This is not a material distinction, because a non-owner

defendant can prevail in an infringement suit so long as the plaintiff is also not the owner.

Moreover, the plaintiff in Kwan claimed that she, and not the defendant, was the sole author,

even though the defendant had been listed as the author on the work in question. Id. at 227; see

also id. at 229 ("[Plaintiff] cannot recover unless she was the sole author"). This set of facts

largely mirrors the present case.

       Having determined that "ownership forms the backbone of the 'infringement' claim," the

relevant inquiry is whether it is evident from the face of Plaintiffs Second Amended Complaint

that his ownership claim is time-barred. Id. at 229. The ownership claim "accrues only once,

when 'a reasonably diligent plaintiff would have been put on inquiry as to the existence of a

right."' Id. at 228 (quoting Stone v. Williams, 970 F.2d 1043, 1048 (2d Cir. 1992)).

Furthermore, "any number of events can trigger the accrual of an ownership claim, including an

express assertion of sole authorship or ownership." Kwan, 634 F.3d at 228. For several reasons,

the SAC describes assertions made over three years before this lawsuit was filed that were

sufficiently express as to put a reasonably diligent plaintiff on inquiry.

       First, the SAC alleges that in 2011 Seinfeld twice rejected Charles's request for backend

compensation and made it clear that Charles's only involvement was to be on a "work-for-hire"

basis. In Wilson v. Dynatone Publising Co., the Second Circuit explained that a defendant who,

in a copyright registration, "assert[ed] ownership as a work for hire would effectively repudiate

Plaintiffs' claim" of copyright ownership, if the plaintiffs were put on notice of the registration.



                                                  6
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page35 of 9
                                                                    7 of 38




892 F.3d 112, 119 (2d Cir. 2018) (emphasis in original). Likewise, Seinfeld restricting Charles

to a "work-for-hire" directing role necessarily contradicted any idea that Charles was the owner

of intellectual property in the show. Even if all inferences are drawn in favor of Charles, a

reasonably diligent plaintiff would have understood that Seinfeld was repudiating any claim of

ownership that Charles may have. That Seinfeld did not expressly claim ownership for himself

during these conversations does not matter. It is sufficient that Charles's claim was rejected. See

Mahan v. ROC Nation, LLC, 634 F. App'x 329,331 (2d Cir. 2016) (statute oflimitations barred

copyright infringement claim when defendant "had long ago expressly repudiated [plaintiff's]

ownership claims"); Simmons, 810 F .3d at 116 (copyright infringement claim was time-barred

when "more than three years prior to [plaintiff's] filing of his suit, [defendant] had made clear to

[plaintiff] that he rejected [plaintiff's] assertion of an interest in the copyright").

          Charles claims that statements made by associates of Seinfeld in the aftermath of the two

phone calls diluted or muddled the repudiation. However, as the SAC makes explicit, these

statements relate only to whether Charles "would remain involved in the Project." SAC ,r 74; see

also id   ,r 76 ("It's not over; Christian and Jerry can still work together").   Even drawing all

inferences in favor of Charles, these remarks do not plausibly contradict Seinfeld's statements

that Charles would not be "involved" on more than a work-for-hire basis.

          Second, Seinfeld and other Defendants went on to produce and distribute the show

without giving any credit to Charles. In Kwan, the fact that the book in question was published

without crediting Plaintiff as an author was enough to put her on notice that her claim of

authorship was repudiated. 634 F.3d at 227,229. The SAC states that from 2012 to 2014,

Charles believed that "Seinfeld would eventually acknowledge Charles's authorship and

ownership and bring him in on the Project." SAC ,r 86. Even interpreting the SAC most



                                                    7
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page36 of 9
                                                                    8 of 38




favorably to Charles, it clearly alleges he was aware that the show was being produced and that

he was not being credited on it.

       Because Charles was on notice that his ownership claim had been repudiated since at

least 2012, his infringement claim is time-barred. His joint authorship claim is also time-barred

for the same reasons. And his request for an injunction fails, because it was premised on

Charles' assertion that he is the sole owner. Because Charles has had multiple opportunities to

amend his complaint in the face of Defendants' timeliness arguments and has not made any

further amendment requests, these claims are dismissed with prejudice. See Gallop v. Cheney,

642 F.3d 364, 369 (2d Cir. 2011) ("While leave to amend under the Federal Rules of Civil

Procedure is 'freely granted,' see Fed. R. Civ. P. 15(a), no court can be said to have erred in

failing to grant a request that was not made."); De Jesus v. Sears, Roebuck & Co., 87 F.3d 65, 72

(2d Cir. 1996) (dismissal with prejudice is proper when "a party has been given ample prior

opportunity to allege a claim"); see also Individual Rule 3.F ("Non-moving parties are on notice

that declining to amend their pleadings to timely respond to a fully briefed argument in the

motion to dismiss may well constitute a waiver of their right to use the amendment process to

cure any defects that have been made apparent by the briefing.").

        The Court further declines supplemental jurisdiction over the remaining state law claims.

See In re Merrill Lynch Ltd. P'ships Litig., 154 F.3d 56, 61 (2d Cir. 1998) (per curiam) (noting

that "when the federal claims are dismissed the 'state claims should be dismissed as well"')

(quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)); see also Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (explaining that "in the usual case in which all

federal-law claims are eliminated before trial, the balance of factors to be considered under the

pendent jurisdiction doctrine-judicial economy, convenience, fairness and comity-will point



                                                 8
    Case
     Case1:18-cv-01196-AJN-KHP
          1:18-cv-01196-AJN-KHP Document
                                 Document138
                                          106 Filed
                                               Filed11/13/20
                                                     09/30/19 Page
                                                               Page37 of 9
                                                                    9 of 38




toward declining jurisdiction over the remaining state-law claims").

          The Court finds no reason to deviate from that normal practice here. Because "the Court

has not yet invested resources necessary to resolve [these] claims," and because "[t]he extensive

discovery already taken is likely sufficient to enable [these] claims to be evaluated in state court

without any additional discovery," the Court declines to exercise supplemental jurisdiction over

Plaintiffs state law claims. Vuona v. Merrill Lynch & Co., Inc., 919 F. Supp. 2d 359, 393-94

(S.D.N.Y. 2013). They are dismissed without prejudice. 2

    IV.      CONCLUSION

          For the reasons stated above, the Court hereby GRANTS Defendants' motion to dismiss.

The federal claims are dismissed with prejudice and the state law claims dismissed without

prejudice. Because the Court resolves these motions on the papers, Defendants' request for oral

argument, Dkt. No. 89, is hereby DENIED. The Clerk of Court is respectfully directed to

terminate Dkt. Nos. 73, 89 and to close this case.

          SO ORDERED.

Dated: September~ 2019

          New York, New York




2
  After submitting briefing on this motion, the parties became engaged in a dispute regarding the proper procedural
vehicle for Defendants to challenge Plaintiffs attachment of various declarations and affidavits to his opposition
memorandum. See Dkt. Nos. 91, 92. Because these declarations and affidavits would not affect the Court's analysis
if they were considered, the Court declines to address the parties' procedural arguments.

                                                        9
           Case 19-3335, DocumentDocument
     Case 1:18-cv-01196-AJN-KHP   101, 06/10/2020, 2858488,
                                           138 Filed        Page1
                                                      11/13/20    of 138 of 38
                                                               Page




                             UNITED STATES COURT OF APPEALS
                                           FOR THE
                                      SECOND CIRCUIT
                         ____________________________________________

         At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
the 10th day of June, two thousand twenty,

Before:
            JOHN M. WALKER, JR.,
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
                        Circuit Judges.
____________________________________

Christian Charles,                                         ORDER
                                                           Docket No. 19-3335
lllllllllllllllllllllPlaintiff - Appellant,

v.

Jerry Seinfeld, Columbus 81 Productions, Inc., (and New
Material, LLC), Comedians in Cars, LLC, Sony Pictures
Television Inc., Netflix, Inc., Embassy Row, LLC,

lllllllllllllllllllllDefendants - Appellees,

Embassy Row, Michael Davies, CEO,

lllllllllllllllllllllDefendant.
_______________________________________

        Appellant having filed a petition for panel rehearing and the panel that determined the
appeal having considered the request,

          IT IS HEREBY ORDERED that the petition is DENIED.


                                                      For The Court:
                                                      Catherine O'Hagan Wolfe,
                                                      Clerk of Court
